Citation Nr: 0306622	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-20 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for somatization 
disorder with generalized anxiety disorder, currently rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to August 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In July 2002, the veteran testified at 
a Travel Board hearing, a transcript of which is of record.  



FINDING OF FACT

The veteran's somatization disorder with generalized anxiety 
disorder is currently manifested by symptoms which include 
significant unhappiness, tension, decreased energy, low self 
esteem, decreased concentration, confusion, hopelessness, 
social isolation, and headaches with associated photophobia, 
nausea, depressed mood, and anxiety.  These symptoms result 
in occupational and social  impairment with reduced 
reliability and productivity.



CONCLUSION OF LAW

The criteria for a 50 percent evaluation for somatization 
disorder with generalized anxiety disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 
4.130, Diagnostic Code 9421 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations applicable to both issues.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case, and other correspondence have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Specifically, by 
the July 2002 supplemental statement of the case, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes a 
transcript of the veteran's hearing testimony, service 
medical records, and pertinent post-service medical records, 
including VA outpatient and examination reports.  As the 
record shows that the veteran has been afforded VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  Moreover, 
by a March 2003 statement, the veteran has indicated that he 
has no further evidence or argument to present.  Under these 
circumstances, no additional action is necessary to assist 
the veteran with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected somatization disorder with 
generalized anxiety disorder warrants assignment of a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589,  594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App.  55 (1994).

The Board notes at this point that the veteran's claim of 
entitlement to service connection for somatization disorder 
with generalized anxiety disorder was received in November 
1998.  This disability is therefore rated under the current 
version of the Schedule for Rating Disabilities that pertains 
to mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9421, 
which provides that a 30 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

In this regard, the Board notes that the Court of Appeals for 
Veterans Claims (Court) has held that symptoms recited in the 
rating schedule for mental disorders, 38 C.F.R. § 4.130, are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The record in this case includes numerous pertinent medical 
records as well as the statements offered by and on the 
veteran's behalf, to include during his July 2002 Travel 
Board hearing.  The evidence clearly shows that the veteran's 
somatization disorder with generalized anxiety disorder 
symptomatology is productive of occupational and social 
impairment. 

Many of the items of evidence document depressed mood, 
anxiety, memory loss, and impaired sleep.  For example, the 
April 1999 report of VA examination notes that the veteran 
reported moderate to severe depressive symptoms as well as 
waking up early and not being able to go back to sleep.  VA 
outpatient treatment records include recurrent complaints of 
anxiety and depressed mood.  These records include a January 
1998 report of the veteran's tendency to forget unless he 
writes things down, a June 1998 report of variable sleep, and 
various findings of dysphoric mood in 1999.  In June and 
September 2000, the veteran complained of increased 
depression, anxiety, and poor sleep.  The examiner noted that 
the veteran was very preoccupied with his multiple somatic 
complaints.  Similarly, a March 2002 treatment report 
describes the veteran as depressed, worried, and anxious.  A 
May 2002 report of VA fee basis psychiatric evaluation notes 
that the veteran was anxious and includes a diagnosis of 
generalized anxiety disorder, in good remission with 
medication.  The most recent VA examination in February 2003 
notes that the veteran was dysphoric.  The configuration of 
clinical scale suggested that the veteran was a person with 
significant unhappiness, moodiness, and tension.  However, 
the symptoms of depressed mood, anxiety, sleep impairment, 
and some memory loss are included among the rating criteria 
for the current 30 percent rating under Diagnostic Code 9421.  

On the other hand, the evidence includes some medical reports 
which show flattened affect, impaired judgment, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective relationships.  

The April 1999 report of VA examination for mental disorders 
notes the veteran's symptoms of constant headaches and 
problems with attention, anxiety, and nervousness.  This 
report also notes the veteran's complaints of having 
difficulty with doing daily activities, making decisions, and 
feelings of loneliness and emptiness.  

VA outpatient treatment records reflect that the veteran 
presented with restricted affect, complained of recurring 
headaches, problems with concentration, and impaired 
judgment.  In April 2002, the veteran was noted to have a 
mildly flat affect.  A June 2002 treatment report notes that 
the veteran presented with a restricted affect and includes 
the examiner's opinion that the veteran's headaches and 
anxiety are most likely associated with the stress he places 
on himself when he does not get his emotional needs met.  

The veteran's February 2003 report of VA examination for 
mental disorders includes the veteran's complaints of poor 
concentration, difficulty making decisions, photophobia, and 
feeling nauseous as a result of certain visual stimuli.  The 
veteran also reported feelings of worthlessness and 
"disgust" with himself at not being able to feel well.  The 
examiner commented that the veteran presented with a 
combination of hopelessness, agitation, confusion, and stress 
and his behavior was notable for constant wincing and placing 
his hand on his head in the area where he indicated he has 
his headache.  The veteran also exhibited frequent sighing, 
grimacing, and other pain behaviors.  The examiner noted that 
the veteran's low energy level, passivity, and withdrawal may 
make him difficult to engage in treatment.  The examiner also 
noted that the veteran is likely to be a socially isolated 
individual who has few interpersonal relationships that could 
be described as close and warm.  The examiner noted that 
there is a clear psychogenic component to the veteran's 
headaches and concluded that the veteran's headaches are due 
to his service connected psychiatric disorder.  The examiner 
further stated that the veteran's headaches are productive of 
photophobia, nausea associated with visual stimuli, depressed 
mood, and anxiety.  The Board notes that the criteria for the 
next higher rating of 50 percent include such symptoms of 
flattened affect, impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective relationships.  

Upon consideration of the foregoing, it appears that the 
veteran's somatization disorder with generalized anxiety 
disorder includes symptoms listed under the criteria for the 
current 30 percent rating as well as for the next higher 
rating of 50 percent.  The Board believes that some 
consideration should also be given to the veteran's overall 
psychiatric status as reflected by reported Global Assessment 
of Functioning (GAF) scores.  A review of pertinent medical 
records shows that the GAF scores have varied from between 
approximately 50 and 70 during the course of the appeal.  The 
GAF scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 41-50 score indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning.  A 51-60 score indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A 61-70 rating 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

The most recent VA examination report reflects a GAF score of 
55, the May 2002 VA fee basis psychiatric examination report 
assigned a GAF score of 60-70, and the April 1999 report of 
VA examination noted a GAF score of 60 in the past as well as 
a GAF score of 50 at the time of examination.  While no exact 
correlation to the criteria listed under Code 9421 is 
possible, the Board believes that the reported GAF scores 
also reflect some symptoms listed under the criteria for a 30 
percent rating as well as some covered under the criteria for 
a 50 percent rating. 

The Board is thus presented with an evidentiary record which 
shows some fluctuation of psychiatric symptoms between the 30 
percent and 50 percent criteria over the period covered by 
the appeal.  Under the circumstances of this case, the Board 
is compelled to conclude that there is a state of equipoise 
between the positive evidence and the negative evidence on 
the question of whether the current 30 percent rating or the 
next higher rating of 50 percent is more appropriate.  In 
such a situation, 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 
require that the determination be made in the veteran's  
favor.  Accordingly, the Board finds that entitlement to a 50 
percent rating for somatization disorder with generalized 
anxiety disorder is warranted.  

However, the Board must also find that the clear 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent.  The medical evidence of 
record shows that the veteran does not have obsessional 
rituals, impaired impulse control, spatial disorientation, or 
illogical, obscure, or irrelevant speech.  While the veteran 
is noted to be depressed, the record does not show that his 
ability to function independently, appropriately, and 
effectively has been affected.  The Board notes that the 
medical evidence demonstrates that the veteran has adequate 
insight and judgment regarding his common everyday living.  
With regard to neglect of personal appearance and hygiene, it 
is noted  that the medical records reflect that the veteran 
has good hygiene and grooming and he dresses appropriately.  
Further, the most recent VA examination resulted in 
assignment of a GAF score of 55 which does not suggest any of 
the criteria for a 70 percent rating are present.  In sum, 
the totality of the evidence is against a finding that the 
criteria for a rating in excess of 50 percent have been met.

In reaching the above determination, the Board in no manner 
doubts the severity of the veteran's somatization disorder 
with generalized anxiety disorder.  However, the Board is 
bound by regulatory rating criteria.  38 U.S.C.A. § 7104(c).  
In this case, the preponderance of the evidence is against a 
finding that a rating in excess of 50 percent is warranted.  
Should the severity of the somatization disorder with 
generalized anxiety disorder increase in the future, the 
veteran may advance an increased rating claim.






ORDER

Entitlement to a 50 percent rating for somatization disorder 
with generalized anxiety disorder is warranted.  To this 
extent, the appeal is granted subject to the criteria 
governing the payment of monetary awards.



		
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

